  Case 4:21-cv-00595-O Document 72 Filed 07/20/21                  Page 1 of 1 PageID 1622



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

 SID MILLER, et al.,                             §
                                                 §
        Plaintiffs,                              §
                                                 §
 v.                                              §         Civil Action No. 4:21-cv-0595-O
                                                 §
 TOM VILSACK, in his official capacity           §
 as Secretary of Agriculture,                    §
                                                 §
        Defendant.                               §

                                             ORDER

       Before the Court is Plaintiff’s Unopposed Motion to Extend Deadline to Respond to

Defendants’ Motion to Dismiss (ECF No. 71), filed July 16, 2021. The Court, having considered

the Motion, finds that it should be and is hereby GRANTED. The new response date shall be the

seventh day after the defendants either file a notice of interlocutory appeal or the time for seeking

such an appeal expires.

       SO ORDERED this 20th day of July, 2021.



                                                     _____________________________________
                                                     Reed O’Connor
                                                     UNITED STATES DISTRICT JUDGE
